MEMORANDUM **
Victor Gutierrez-Perez appeals from the 63-month sentence imposed following his bench-trial conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gutierrez-Perez contends that the district court improperly applied a sixteen-level upward adjustment based on a prior Oregon felony conviction because he was denied a counseled hearing in Oregon court to determine whether his case should be transferred to the adult system. This contention fails because Gutierrez-Perez is not entitled to collaterally attack his prior conviction. See United States v. Gutierrez-Cervantez, 132 F.3d 460, 462 (9th Cir. 1997).
Gutierrez-Perez also contends that his sentence is unreasonable. We conclude that Gutierrez-Perez’s sentence is reasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.